Case 1:18-cv-10933-RA Document 73-5 Filed 05/16/19 Page 1 of5 .
—_ ded “toh

190
qu
12
13
14
15

16

17

18

19

20

21

22

23

24

25

| Mere Remi
PROCEEDINGSp Coat iion Sune Bors 30
nov accepted as poryment
(Off the record.)

(Back on the record. )

THE COURT: Back on the record.

Mr. Asensio, as:I have done in the past and I™m
going to do again today, I'm going to give you a choice now
to make the payment to Ms. Restivo, otherwise I'm going to
impose a penalty. Please let me know how you wish to
proceed,

MANUEL PEDRO ASENSIO-GARCIA: Your Honor, I brought

ee
with me a surety bond.

—

 

THE COURT: A bond is not payment, Mr. Asensic.

 

MANUEL PEDRO ASENSIO-GARCTA: The surety bond is a
matter of law protecting me —-

“THE COURT: Mr. Asensio, a_surety bond is—not-_
payme

I have a question for you, please answer my
question, you either pay Ms. Restivo_or I proceed to the
penalty phase now, I've already heard you and I have heard
Ms. Restivo.

MANUEL PEDRO ASENSIO-GARCIA: If the penalty is, of
course, I'm not going -- like I have done before, the only

.way I can challenge the attorney for the child's fees is to

 

wait to go to court, so, yes, I have to pay. I will have
_to pay. The surety bond --

THE COURT: Sir, please do not refer to the surety
Case 1:18-cv-10933-RA Document 73-5 Filed 05/16/19 Page 2 of 5

 

 

 

 

 

PROCEEDINGS _ 31
1 bond again, I've already addressed that.
2 MANUEL PEDRO ASENSIO-GARCTA: -- it is.
3 THE COURT: I've already addressed that.
4 MANUEL PEDRO ASENSIO-GARCIA: -- yes, your Honor.
5 THE COURT: Please do not refer to it again.
6 Do you have payment now for Ms. Restivo?
7 MANUEL PEDRO ASENSIO-GARCIA: No, I don't.
8 The cash is in this account. The cash is in the
9 account for the surety bond.
10 THE COURT: Mr. Asensio, I just indicated to you
11 the surety bond is not material at this point,
12 MANUEL PEDRO ASENSIO-GARCIA: Okay.
13 May I -- may I add to my answer?
14 THE COURT: No, I'm not answering questions, Mr.
15 Asensio.
16 MANUEL PEDRO ASENSIO~GARCIA: May I just add --
17 THE COURT: iim going to impose a penalty now,
18 MANUEL PEDRO ASENSIO-GARCIA: -- but I will pay.
19 THE COURT: Do you have the payment with you now?
20 MANUEL PEDRO ASENSIO-GARCIA: I can't bring the
21 payment --
22 THE COURT: Then I'm going to remand you until the
23 payment is made,
24 Just -- I will address it in a second.

25 MANUEL PEDRO ASENSIO-GARCIA: I have always paid,
aoe

Case 1:18-cv-10933-RA Document 73-5 Filed 05/16/19 Page 3 of 5

10

11

12

13

14

15

16

17

is

19

20

21

22

23

24

235

PROCEEDINGS 32

your Honor.

THE COURT: Do you have the payment with you now,
Mr. Asensio?

MANUEL PEDRO ASENSIO-GARCIA: I brought the surety
bond. I did not bring a payment like I did last time, your
Honor. I didn't think that it was the right thing to do.
I would --

THE COURT: Given the decision of this court, I'm
imposing a finding. The respondent in contempt. “And given

the fact that this court has. given the respondent an

 

 

opportunity to be heard and also an opportunity to purge

this contempt.

 

MANUEL PEDRO ASENSIO-GARCIA: I can purge it this:

 

afterncon.
ee,

THE COURT: Please don't interrupt me.

MANUEL PEDRO ASENSIO-GARCIA: Okay, you're going

to --

COURT OFFICER: Sir.

THE COURT: Please do not interrupt me.

MANUEL PEDRO ASENSIO-GARCIA: ~~ okay. Sorry, your
Honor. "

THE COURT: —-- without this court having to impose

a penalty and it being clear that the respondent is not
prepared to do that at this time, this court has no choice

but to remand the respondent to the New York City Department

 

 
Case 1:18-cv-10933-RA Document 73-5 Filed 05/16/19 Page 4 of5

10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

PROCEEDINGS 33

of Corrections to be held for a period not to exceed 150
re .

days or until such time as he complies with the following

directives; respondent may purge his contempt by having the
tr

sum of $30,367.40 paid by a bank certified check made out to

cc

Ms. Carmen Restivo, either brought to the court handed to
Ms. Restivo or purged with the clerk of this court. And
issuing and depositing another check made out to Ms. Carmen

Restivo in the sum of $25,000 to be held in escrow by the

 

attorney for the child Ms. Restivo and applied towards
future bills and charges for the attorney for the child.
Respondent is to be produced in court on --
MANUEL PRDRO ASENSIO-GARCIA: Your Honor, I can make
this payment this afternoon by some way I could make the
payment and avoid this. _f would like to make the payment.

THE COURT: Respondent is to be produced in court

by the Department of Corrections for a further review of

this court's order and to address compliance of the

respondent with the orders of this court_on July 14, 2017.

 

 

MANUEL PEDRO ASENSIO-GARCIA: But I can make
payment. I could make payment.

THE COURT: .Mr. Asensio, at this point --

MANUEL PEDRO ASENSIO-GARCIA: I have no idea what is
going to happen.

THE COURT: Are you going to let me speak, sir?

MANUEL PEDRO ASENSIO-GARCIA: Yes, your Honor.
Case 1:18-cv-10933-RA Document 73-5 Filed 05/16/19 Page 5of5

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

w

PROCEEDINGS 34

THE COURT: At this point I'm remanding you to the
Department of Corrections. I'm -- the Department of
Corrections may be prepared or may accommodate this court
and yourself by holding you in this building until maybe

some time when the buses have to leave, if the payment is.

brought to this court by that time before the buses are to

 

 

 

leave and the escrow amount that I just indicated is brought

ee

 

 

to the court, then this court will be prepared to recall
Ce '

this case and address the penalty. Until such time you are

remanded to the Department of Corrections.
_smanded to”

Thank you.
- We're off the record.
COURT OFFICER: Stand up, sir.
(Off the record.)
(Whereupen, the matter was recalled as follows:)
COURT OFFICER: Recall in the matter of Asensio.
Continued appearance by counsel.
(Whereupon, the parties were sworn in by the court
officer.) |
COURT OFFICER: State your name and relationship to
the respondent.
_HATUN AYTUG: Hatun Aytug, I'm his significant
other. ,
THE COURT: Spell your last name. Your full name.

HATUN AYTUG: H-A-T-U-N A-Y-T-U-G.
